Conviction in District Court of Bexar County of rape, punishment fixed at death.
Appellant moved to quash the indictment herein on the ground that in the selection of the grand jury which returned same there was intentional discrimination against the colored race, to which *Page 480 
he belonged. This motion was traversed by the state and on the issue the trial court heard evidence and overruled the motion to quash. His action is presented as error. Appellant produced as witnesses to support his contention the three jury commissioners who drew the grand jury in question. Each of these disclaimed any prejudice against negroes, and denied positively any purpose or intent to discriminate against negroes in the drawing of said grand jury, and swore that the matter was neither discussed among them nor thought of by any of them. They averred that the question as to whether a man thought by them to be qualified, was a negro or not, did not enter into the matter at all. They were instructed to get good men who were qualified for jury service, and that nothing in the instruction given them hinted or suggested the fact that negroes should not be drawn. The voting population of Bexar County was variously estimated at 43,000 up to 100,000, and the negro voting population at from 1,000 to 5,000. We are of opinion that the trial court correctly overruled appellant's motion. The commissioners were selected at the October term, 1925, to draw a grand jury for the November term of said year. The grand jury was drawn at a time before the arrest of the appellant, which did not take place until November 21 of said year. The entire proceedings seem to be regular in every way. No restrictions were put on appellant in the introduction of his testimony, or in the consideration of his motion. As we view the matter, he simply failed in his effort to support the allegations of said motion. The authorities cited by appellant refer to intentional refusals to put negroes on the jury. In Whitney v. State, 59 S.W. 895, we said: "There was sufficient evidence to show that, in the formation of the grand jury, negroes were intentionally excluded from the grand jury which found the bill of indictment." The mere fact that no negroes were drawn on the grand jury would not justify us in concluding that they were purposely excluded, and especially so when this issue was presented and appellant given full opportunity to make proof, which seems entirely wanting.
On alibi, we observe that the exact language of the charge herein given was approved in Gallaher v. State, 28 Tex.Crim. App. 247. See Branch's Ann. P. C., Sec. 51, for citation of analogous authorities; also McLeroy v. State, 97 Tex. Crim. 307.
On failure to make outcry — the testimony shows that the officers were notified the same night of the occurrence. Mr. Watkins, who was with prosecutrix when they were attacked *Page 481 
and the woman ravished, testified to the above fact, and also further that he carried prosecutrix that night to the Robert B. Green Hospital. She also testified that she went with the police that night out to the place where the assault was made. There was no issue in the case of consent. In Ramsey v. State,63 S.W. 875, we said that the failure to make outcry appears to have been treated as a test of consent. Its usefulness for such purpose would be governed wholly by the facts of the particular case. Certainly there is no merit in an exception to the charge for not instructing the jury that there must be corroboration of the prosecutrix for failing to make outcry in a given case, when it appears that she and her escort both swore positively to the fact of the assault and that the ravishment was by force, and that the matter was promptly reported, and where no issue of consent is set up.
On identification of the accused — the court gave the usual charge that the jury must believe beyond a reasonable doubt that on a date named the accused committed the offense of rape upon prosecutrix. In addition, he gave a special charge asked by appellant, to the effect that the burden was on the state to prove beyond a reasonable doubt the identity of the defendant as the party who committed the crime, and that unless they so found beyond a reasonable doubt they should acquit. This was sufficient, and we find nothing in any of the authorities cited by appellant holding to the contrary. The cases of Clevenger v. State, 255 S.W. 622; Jones v. State, 257 S.W. 895; Garcia v. State, 273 S.W. 856, and Garcia v. State, 275 S.W. 1005, are not on the question of identity but each of them relate to other questions.
The testimony seems sufficient to support the finding of the jury. Both the woman and her companion identified appellant as one of three negroes who attacked them in the night and ravished prosecutrix.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.